Filed 5/1/13 In re Patricia L. CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8,1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re PATRICIA L., a Person Coming                                   B243493
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No.KJ37213)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

PATRICIA L.,

         Defendant and Appellant.



                   APPEAL from an order of the Superior Court of Los Angeles County,
John C. Lawson II, Judge. Affirmed.


                   Bruce G. Finebaum, under appointment by the Court of Appeal, for
Defendant and Appellant.


                   No appearance for Plaintiff and Respondent.


                                             ___________________
       On February 21, 2012, Patricia L., then 16 years old, argued with Acela Saguilan,
a neighbor, and punched and kicked Linda Torres, Saguilan’s sister-in-law, during an
argument in their apartment complex. Patricia was arrested, and admitted to officers that
she had struck Torres.
       The People filed a Welfare and Institutions Code section 602 petition alleging
Patricia had committed two counts of misdemeanor battery (Pen. Code, § 242; count 1-
Torres, count 2-Saguilan) and one count of misdemeanor assault (Pen. Code, § 240;
count 3-Torres).
       Following the jurisdiction hearing, the juvenile court found only that Patricia had
committed battery on Torres as alleged in count 1, declared the offense a misdemeanor,
and dismissed the remaining two counts. Without declaring Patricia a ward of the court,
the juvenile court placed her on probation for six months pursuant to Welfare and
Institutions Code section 725, subdivision (a).
       Patricia filed a timely notice of appeal. We appointed counsel to represent Patricia
on appeal. After examination of the record, counsel filed an opening brief in which no
issues were raised. On February 4, 2013, we advised Patricia she had 30 days within
which to personally submit any contentions or issues she wished us to consider. No
response has been received to date.
       We have examined the entire record and are satisfied Patricia’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       The order is affirmed.


                                                                             WOODS, J.
We concur:




              PERLUSS, P. J.                                                 ZELON, J.
                                             2